Out of deference to insistence of counsel, we will extend our original opinion.
Therein we stated that it is without dispute in the evidence that the cotton in question was raised on the rented farm. By this we did not mean to infer that the appellant admitted that he sold the bale of cotton. It is without dispute that the bale of cotton, for the sale of which the prosecution is predicated, was raised on the rented farm. The appellant testified that he carried the bale of cotton to the gin, but denied that he ever sold it.
The warehouseman testified:
"Q. During the year 1946, did Mr. Kent store any cotton in your warehouse? A. Yes, sir. * * *
"Q. Will you give us the date of the storage of it? A. On 11-23, 46, bale No. 47822, weight 452, weighed in the name of E.K. Kent.
"Q. Did the Oneonta Warehouse, did they issue a receipt, a warehouse receipt for that bale of cotton? A. Yes, sir. * * *
"Q. Has that warehouse receipt ever been surrendered by any person to that warehouse and gotten shipment? A. Yes, sir. On 2-23-27 (sic) it was shipped to Charles W. Shepard and Company."
Clearly, this testimony supports our original statement with reference to what the warehouseman testified, with the exception that we should have used the words "Mr. Kent" instead of "appellant." The witness testified that he did not know the appellant personally and could only say that the cotton was stored in his name.
It is insisted in brief that there is no evidence to warrant our summary of Mr. Carr's testimony. In this aspect the record shows:
"Q. I will ask you to take this check and examine that check, please sir. Is that check charged to your account. (Handing a paper to witness.) Was it paid by your bank and charged to your account? A. Yes, sir. * * *
"Q. And the endorsement on the back of E.K. Kent is just like it was when you received it? A. Yes.
"Q. It was made payable to E.K. Kent? A. Yes, sir.
"Q. Did you receive the warehouse receipt on that bale of cotton, Mr. Carr? A. Yes, sir, I received the warehouse receipt.
"Q. What became of that receipt? A. I sold the cotton and it went on —
"Q. Do you remember to whom you sold the cotton to? A. C. W. Shepard and Company."
The fact that the trial judge did not permit appellant's counsel to examine a witness on vior dire with reference to his knowledge of some records addressed itself to the court's discretion. In response to this request the judge stated: "You can cross examine at the proper time." The witness answered on direct examination that he could not determine without considerable checking of all his books how many bales of cotton Mr. Kent stored in his warehouse. The request for voir dire examination related to this inquiry.
Clearly, the appellant was not in any manner injuriously deprived of his rights in this aspect of the proceedings.
The other insistences made on application for rehearing were fully discussed in our original opinion.
Application for rehearing overruled.
BRICKEN, P.J., not sitting. *Page 447